Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 08, 2015

The Court of Appeals hereby passes the following order:

A16D0049. MARIO RASHAD v. DAWN BROOKINS.

      Mario Rashad seeks discretionary review of the trial court’s order granting
primary physical custody of his minor daughter to her mother and requiring him to
pay child support.1 Under OCGA § 5-6-34 (a) (11), direct appeals are permitted from
“[a]ll judgments or orders in child custody cases awarding, refusing to change, or
modifying child custody or holding or declining to hold persons in contempt of such
child custody judgment or orders.” Thus, the order that Rashad seeks to appeal is
directly appealable.
      We will grant a timely discretionary application if the lower court’s order is
subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this application is
hereby GRANTED. Rashad shall have ten days from the date of this order to file a
notice of appeal with the trial court. If, however, he has already filed a notice of
appeal, he need not file a second notice. The clerk of the trial court is DIRECTED
to include a copy of this order in the record transmitted to the Court of Appeals.




      1
       Rashad filed this application in the Supreme Court, which transferred it here
upon finding that jurisdiction is proper in this Court.
Court of Appeals of the State of Georgia
                                     10/08/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.